Fourth Court of Appeals
                                San Antonio, Texas
                                    September 12, 2016

                                   No. 04-15-00643-CV

    Sandra GALVAN, Individually and as Next Friend of Valerie Rubio, Minor and Maria
                             Zempoaltcalt, Individually,
                                     Appellants

                                             v.

                                    Rosalva GARCIA,
                                        Appellee

                 From the 381st Judicial District Court, Starr County, Texas
                                Trial Court No. DC-14-307
                        Honorable Jose Luis Garza, Judge Presiding


                                      ORDER
       On August 31, 2016, this court issued its opinion and judgment in this appeal. On
September 9, 2016, Appellee filed an unopposed first motion for extension of time to file a
motion for rehearing until September 29, 2016. See TEX. R. APP. P. 49.1, 49.8.
        Appellee’s motion for extension of time is GRANTED. Appellee’s motion for rehearing
is due by September 29, 2016.

                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court